       Case 1:17-cv-00036-EGS-DAR Document 246 Filed 08/06/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                              )
FEDERAL DEPOSIT INSURANCE                     )
CORPORATION,                                  )
                                              )
                       Plaintiff,             )   Civil Action No.: 1:17-cv-36-EGS
                                              )
v.                                            )
                                              )
BANK OF AMERICA, N.A.,                        )
                                              )
                       Defendant.             )
                                              )

     UNOPPOSED MOTION FOR LEAVE TO FILE MEMORANDUM OF POINTS AND
               AUTHORITIES IN EXCESS OF PAGE LIMITATION

        Plaintiff Federal Deposit Insurance Corporation (“FDIC”) moves the Court to modify the

page limitations for the FDIC’s briefing of the parties’ upcoming Cross-Motions for Summary

Judgment such that its opening memorandum can be up to 70 pages. Under Local Civil Rule

7(e), the FDIC would be entitled to file a 45 page memorandum in support of its Motion for

Summary Judgment, a 45 page memorandum in support of its Opposition to BANA’s Motion for

Summary Judgment, and a 25 page Reply in support of its Motion for Summary Judgment (115

pages total). The FDIC seeks leave to reallocate these page limits such that its opening

memorandum in support of its Motion is no longer than 70 pages, and the total for the FDIC’s

combined Opposition and Reply is 45 pages (still 115 pages total). Pursuant to Local Civil Rule

7(m), counsel for the parties have met and conferred. Defendant Bank of America, N.A.

(“BANA”) does not oppose this motion.

        The FDIC needs additional pages for its opening memorandum in order to adequately

address the multitude of different claims and defenses at issue in this case. As the Court is

aware, the FDIC is seeking to hold BANA accountable for misrepresenting the extent of its
     Case 1:17-cv-00036-EGS-DAR Document 246 Filed 08/06/20 Page 2 of 3




exposure and risk while reporting under a 2011 Rule designed to address systemic risks

identified during the financial crisis. The FDIC has brought statutory and unjust enrichment

claims against BANA to recover over $1 Billion that the bank failed to pay into the deposit

insurance fund. Both of these claims are ripe for summary adjudication as to liability.

       In addition, BANA has pleaded five separate APA counterclaims all of which must, as

matter of law, be resolved on the papers. BANA’s APA claims relate to the same 2011 Rule

underlying the FDIC’s lawsuit, but implicate distinct facts and issues. These claims must be

separately addressed in the FDIC’s brief. Finally, BANA has raised ten separate affirmative

defenses in this case, all of which can also be summarily adjudicated.


       Dated: August 6, 2020                        Respectfully submitted,


                                                    /s/ Ethan Glass
                                                    Eric Lyttle (D.C. Bar No. 482856)
                                                    Ethan Glass (D.C. Bar No. 1034207)
                                                    Jonathan Cooper (D.C. Bar No. 999764)
                                                    1300 I Street, N.W. Suite 900
                                                    Washington, DC 20005
                                                    Telephone: 202.538.8000
                                                    Facsimile: 202.538.8100
                                                    ericlyttle@quinnemanuel.com
                                                    ethanglass@quinnemanuel.com
                                                    jonathancooper@quinnemanuel.com

                                                    Attorneys for Plaintiff/Counterclaim Defendant
                                                    Federal Deposit Insurance Corporation




                                                2
     Case 1:17-cv-00036-EGS-DAR Document 246 Filed 08/06/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 6, 2020, the foregoing document was served on all parties

or their counsel of record through the CM/ECF system.


                                                   /s/ Ethan Glass
                                                   Ethan Glass




                                               3
